                      November 3, 2020
             Case 4:20-cv-03709        General and
                                    Document       Special
                                                22-15      Elections
                                                        Filed        Early Voting
                                                              on 11/01/20         Schedule
                                                                            in TXSD    Page 1 of 2
        Horario para Votar Temprano en las Elecciones Generales y Especiales del 3 de noviembre de 2020
          Lịch Trình Bầu Cử Sớm Các Cuộc Tổng Tuyển Cử và Bầu Cử Đặc Biệt Ngày 3 Tháng 11, 2020
                                2020 ᒤ 11 ᴸ 3 ᰕᲞ䚨㠷⢩䚨 - ᨀࡽᣅ⾘ᰕ〻㺘
                       Early Voting Hours of Operation
                            October 13 - 17: 7:00 a.m. - 7:00 p.m.
                                October 18: 12:00 p.m. - 7:00 p.m.
                            October 19 - 24: 7:00 a.m. - 7:00 p.m.
                                October 25: 12:00 p.m. - 7:00 p.m.
                                October 26: 7:00 a.m. - 7:00 p.m.
                             October 27-29: 7:00 a.m. - 10:00 p.m.
                    *October 29th: 24-hour voting at seven locations
                                October 30: 7:00 a.m. - 7:00 p.m.
                   Horas de Funcionamiento
                          13 - 17 de octubre: 7:00 a.m. - 7:00 p.m.
                               18 de octubre: 12:00 p.m. - 7:00 p.m.
                          19 - 24 de octubre: 7:00 a.m. - 7:00 p.m.
                               25 de octubre: 12:00 p.m. - 7:00 p.m.
                               26 de octubre: 7:00 a.m. - 7:00 p.m.
                          27 - 29 de octubre: 7:00 a.m. - 10:00 p.m.
                *29 de octubre: votación las 24 horas en siete lugares.
                               30 de octubre: 7:00 a.m. - 7:00 p.m.
                          Giờ Mở Cửa Bầu Cử Sớm
                      Ngày 13 - 17 Tháng 10: 7:00 sáng - 7:00 tối
                          Ngày 18 Tháng 10: 12:00 trưa - 7:00 tối
                      Ngày 19 - 24 Tháng 10: 7:00 sáng - 7:00 tối
                          Ngày 25 Tháng 10: 12:00 trưa - 7:00 tối
                          Ngày 26 Tháng 10: 7:00 sáng - 7:00 tối
                      Ngày 27 - 29 Tháng 10: 7:00 sáng - 10:00 tối
    *29 Tháng 10: có bảy địa điểm bầu cử sẽ mở cửa 24 tiếng đồng hồ
                          Ngày 30 Tháng 10: 7:00 sáng - 7:00 tối

                         㙟 ⓜ 㔤 䯷 㡴 㦮 ♙ 㣑 栢

                      10 㦗13 㡴10 㦗17㡴 ₙ◗7㣑㣩ₙ7㣑
                                       10 㦗18㡴 ₚ◗12㣑㣩ₙ7 㣑
                      10 㦗19 㡴10 㦗24㡴 ₙ◗7㣑㣩ₙ7㣑
                                       10 㦗25㡴 ₚ◗12㣑㣩ₙ7 㣑
                                       10 㦗26㡴 ₙ◗7㣑㣩ₙ7㣑
                      10㦗27㡴10㦗29㡴 ₙ◗7㣑㣩ₙ10㣑                                  CHRIS HOLLINS
                                                                                     Harris County Clerk - Secretario del Condado de Harris
*10 ᴸ 29 ᰕ: ൘г‫ػ‬ൠ唎䙢㹼24ሿᱲᣅ⾘ 
                                                                                 Giám Đốc Nha Hành Chánh Quận Harris - Harris㑓㹼᭯ᴨ䁈ᇈ
                                       10 㦗30㡴 ₙ◗7㣑㣩ₙ7㣑

        1. ▀ — NRG Arena - Hall D                                                  30.      Northeast Multi Service Center - Auditorium
               1 NRG Pkwy, Houston, 77054                                                   9720 Spaulding Street, Houston, 77016
        2. — John P McGovern Texas Medical Ctr Commons - 2nd Floor, Food Court     31. *    HCC North Forest Campus - Community Room
               6550 Bertner Avenue, Houston, 77030                                          6010 Little York Road, Houston, 77016
        3. *   Rice University                                                     32.      Anclamars W Reception Hall A - Hall A
               2050 University, Houston, 77005                                              10330 Eastex Fwy, Houston, 77093
        4.     Texas Southern University                                           33.   * Holiday Inn Intercontinental Airport Hotel
               3100 Cleburne Street, Houston, 77004                                         15222 John F Kennedy Boulevard, Houston, 77032
        5. *   Wheeler Avenue Baptist Church - Gymnasium                           34.      BakerRipley East Aldine Campus - Reunion Hall Welcome Center
               3826 Wheeler Avenue, Houston, 77004                                          3000 Aldine Mail Route Road, Houston, 77039
        6.     University of Houston - Student Center, Room 214 Space City         35.      Hardy Street Senior Citizens Center - Auditorium
               4455 University Drive, Houston, TX 77004                                     11901 West Hardy Road, Houston, 77076
        7.     Neighborhood Centers Inc Ripley House Campus - Gym                  36.   * Clark Park Community Center - Main MultiPurpose Room
               4410 Navigation Boulevard, Houston, 77011                                    9718 Clark Road, Houston, 77076
        8. ▀ Toyota Center - VIP A and B                                           37.   * —Victory Houston - Large Worship Area
               1510 Polk Street, Houston, 77002                                             809 West Road, Houston, 77038
        9.     County Attorney Conference Center - Conference Room                 38.      Acres Homes Multi Service Center - Auditorium
               1019 Congress Avenue, Houston, 77002                                         6719 West Montgomery Road, Houston, 77091
        10.    Metropolitan MultiService Center - MMSL AR 1&2 and gym              39.      Lone Star College Victory Center - VC 102 and VC 120
               1475 West Gray Street, Houston, 77019                                        4141 Victory Drive, Houston, 77088
        11. ▀ HCC West Loop South - Auditorium                                     40.      The Grand Tuscany Hotel - The Plaza
               5601 West Loop South, Houston, 77081                                         12801 Northwest Freeway, Houston, 77040
        12.    Hampton Inn Galleria - Uptown Room                                  41.   * Sheraton Houston Brookhollow Hotel - Magnolia Room
               4500 Post Oak Parkway, Houston, 77027                                        3000 North Loop West Freeway, Houston, 77092
        13. * Hampton Inn and Suites - Bayou City Ballroom                         42.   * Crowne Plaza Houston Galleria - Laurel Ballroom
               5820 Katy Freeway, Houston, 77007                                            7611 Katy Freeway, Houston, 77024
        14. * West End Multi Service Center - Auditorium Building 3                43.      Trini Mendenhall Community Center - Large auditorium
               170 Heights Boulevard, Houston, 77007                                        1414 Wirt Road, Houston, 77055
        15. ▀ Resurrection Metropolitan Comm. Church - Classrooms 106 & 108        44.      First Congregational Church - Assembly Room
               2025 West 11th Street, Houston, 77008                                        10840 Beinhorn Road, Houston, 77024
        16.    SPJST Lodge Num 88 - Ballroom                                       45.   * John Knox Presbyterian Church - Education Building Classroom 11
               1435 Beall Street, Houston, 77008                                            2525 Gessner Road, Houston, 77080
        17.    Moody Park Community Center - Meeting room                          46.   * Masjid El Farooq
               3725 Fulton Street, Houston, 77009                                           1207 Conrad Sauer, Houston, 77043
        18. — Kashmere MultiService Center - Auditorium                            47.   — Tracy Gee Community Center - Room 1 and 2
               4802 Lockwood Drive, Houston, 77026                                          3599 Westcenter Drive, Houston, 77042
        19. ▀ Houston Food Bank - Community Room                                   48.   * Unity of Houston Annex - Annex
               535 Portwall Street, Houston, 77029                                          2819 Hillcroft Street, Houston, 77057
        20.    HCC Southeast College Building C Parking Garage - Room 108          49.      Bayland Park Community Center - Auditorium
               6960 Rustic Street, Houston, 77087                                           6400 Bissonnet Street, Houston, 77074
        21.    Shrine of The Black Madonna Cultural and Event Ctr - Main Floor     50.      Raindrop Turkish House - Ballroom
               5309 Martin Luther King Boulevard, Houston, 77021                            9301 West Bellfort Boulevard, Houston, 77031
        22. * Marriott Houston South at Hobby Airport - Pasadena Room              51.   * The Power Center - Green Room
               9100 Gulf Freeway, Houston, 77017                                            12401 South Post Oak Road, Houston, 77045
        23.    BakerRipley Cleveland Neighborhood Center - Gym                     52.   ▀ Kingdom Builders Center - Great Room
               720 Fairmont Parkway, Pasadena, 77504                                        6011 West Orem Drive, Houston, 77085
        24. * Iglesia Una Luz en Tu Camino - Meeting Room                          53.      Hiram Clarke Multi Service Center - Auditorium
               9045 Howard Drive, Houston, 77017                                            3810 West Fuqua Street, Houston, 77045
        25. ▀ John Phelps Courthouse - Training Room                               54.      J J Roberson Family Life Center - Gym
               101 South Richey Street, Pasadena, 77506                                     4810 Redbud, Houston, 77033
        26.    Alvin D Baggett Community Center - Conference Room 2                55.      Sunnyside Multi Service Center - Auditorium
               1302 Keene Street, Galena Park, 77547                                        9314 Cullen Boulevard, Houston, 77051
        27. * Milton Lusk Activity Center - Basketball Court                       56.   * Saint Philip Neri Catholic Church - Parish Hall
               1022 Mercury Drive, Houston, 77029                                           10960 Martin Luther King Boulevard, Houston, 77048
        28. * Harris County Cultural Arts Center                                   57.   * El Franco Lee Community Center - Auditorium
               13334 Wallisville Road, Houston, 77044                                       9500 Hall Road, Houston, 77089
        29. * C E King Middle School                                               58.      Harris County Scarsdale Annex - Room D
                                                                                            10851 Scarsdale Boulevard, Houston, 77089

                                                                                                                                         Exhibit 15
               8530 C E King Parkway, Houston, 77044


                HARRIS COUNTY - CONDADO DE HARRIS - QUẬN HARRIS - HARRIS
                                                                  6XSS05㑓
                      November 3, 2020
             Case 4:20-cv-03709        General and
                                    Document       Special
                                                22-15      Elections
                                                        Filed        Early Voting
                                                              on 11/01/20         Schedule
                                                                            in TXSD    Page 2 of 2
        Horario para Votar Temprano en las Elecciones Generales y Especiales del 3 de noviembre de 2020
          Lịch Trình Bầu Cử Sớm Các Cuộc Tổng Tuyển Cử và Bầu Cử Đặc Biệt Ngày 3 Tháng 11, 2020
                                2020 ᒤ 11 ᴸ 3 ᰕᲞ䚨㠷⢩䚨 - ᨀࡽᣅ⾘ᰕ〻㺘
                       Early Voting Hours of Operation
                            October 13 - 17: 7:00 a.m. - 7:00 p.m.
                                October 18: 12:00 p.m. - 7:00 p.m.
                            October 19 - 24: 7:00 a.m. - 7:00 p.m.
                                October 25: 12:00 p.m. - 7:00 p.m.
                                October 26: 7:00 a.m. - 7:00 p.m.
                             October 27-29: 7:00 a.m. - 10:00 p.m.
                    *October 29th: 24-hour voting at seven locations
                                October 30: 7:00 a.m. - 7:00 p.m.
                   Horas de Funcionamiento
                          13 - 17 de octubre: 7:00 a.m. - 7:00 p.m.
                               18 de octubre: 12:00 p.m. - 7:00 p.m.
                          19 - 24 de octubre: 7:00 a.m. - 7:00 p.m.
                               25 de octubre: 12:00 p.m. - 7:00 p.m.
                               26 de octubre: 7:00 a.m. - 7:00 p.m.
                          27 - 29 de octubre: 7:00 a.m. - 10:00 p.m.
                *29 de octubre: votación las 24 horas en siete lugares.
                               30 de octubre: 7:00 a.m. - 7:00 p.m.
                          Giờ Mở Cửa Bầu Cử Sớm
                      Ngày 13 - 17 Tháng 10: 7:00 sáng - 7:00 tối
                          Ngày 18 Tháng 10: 12:00 trưa - 7:00 tối
                      Ngày 19 - 24 Tháng 10: 7:00 sáng - 7:00 tối
                          Ngày 25 Tháng 10: 12:00 trưa - 7:00 tối
                          Ngày 26 Tháng 10: 7:00 sáng - 7:00 tối
                      Ngày 27 - 29 Tháng 10: 7:00 sáng - 10:00 tối
    *29 Tháng 10: có bảy địa điểm bầu cử sẽ mở cửa 24 tiếng đồng hồ
                          Ngày 30 Tháng 10: 7:00 sáng - 7:00 tối

                         㙟 ⓜ 㔤 䯷 㡴 㦮 ♙ 㣑 栢

                      10 㦗13 㡴10 㦗17㡴 ₙ◗7㣑㣩ₙ7㣑
                                       10 㦗18㡴 ₚ◗12㣑㣩ₙ7 㣑
                      10 㦗19 㡴10 㦗24㡴 ₙ◗7㣑㣩ₙ7㣑
                                       10 㦗25㡴 ₚ◗12㣑㣩ₙ7 㣑
                                       10 㦗26㡴 ₙ◗7㣑㣩ₙ7㣑
                      10㦗27㡴10㦗29㡴 ₙ◗7㣑㣩ₙ7㣑                                             CHRIS HOLLINS
                                                                                               Harris County Clerk - Secretario del Condado de Harris
*10 ᴸ 29 ᰕ: ൘г‫ػ‬ൠ唎䙢㹼24ሿᱲᣅ⾘ 
                                                                                           Giám Đốc Nha Hành Chánh Quận Harris - Harris㑓㹼᭯ᴨ䁈ᇈ
                                       10 㦗30㡴 ₙ◗7㣑㣩ₙ7㣑

        59. * MultiCultural Center - Banquet Halls
              951 Tristar Drive, Webster, 77598                                              88. *    Lakewood Residents Club - Dance floor
        60. * Forest Bend Homeowners Association Inc - Main room                                      15006 Lakewood Forest Drive, Houston, 77070
              4300 Laura Leigh Lane, Friendswood, 77546                                      89.      Klein Multipurpose Center - Room 402
        61. * Pipers Meadow Community Center - Community Center                                       7500 FM 2920, Spring, 77379
              15920 Pipers View Drive, Webster, 77598                                        90.      Lone Star College Creekside - Room 116
        62. * Webster Civic Center                                                                    8747 West New Harmony Trail, Tomball, 77375
              311 Pennsylvania Avenue, Webster, 77598                                        91. *    Samuel Matthews Park Community Center
        63. * Clear Lake Islamic Center - Community Hall                                              1728 East Hufsmith Road, Tomball, 77375
              17511 El Camino Real, Houston, 77058                                           92.      Tomball Public Works Building - Training Room
        64. * University of Houston Clear Lake - Garden Room                                          501B James Street, Tomball, 77375
              2700 Bay Area Boulevard, Houston, 77058                                        93.      City Jersey Village Municipal Government Center - Civic Center Auditorium
        65. — East Harris County Activity Center - Big Room                                           16327 Lakeview Drive, Houston, 77040
              7340 Spencer Highway, Pasadena, 77505                                          94. *    Saint John Lutheran Church and School - Gym
        66. * La Porte Recreation and Fitness Center - Senior Center                                  15235 Spring Cypress Road, Cypress, 77429
              1322 South Broadway, La Porte, 77571                                           95. —    Juergens Hall Community Center - Dance Hall
        67.   Lee College - Gymnasium                                                                 26026 Hempstead Highway, Cypress, 77429
              200 Lee Drive, Baytown, 77520                                                  96. *    Hockley Community Center
        68. * Coady Baptist Church - Fellowship Hall                                                  28515 Old Washington Road, Hockley, 77447
              5606 Wade Road, Baytown, 77521                                                 97. *    Lakeland Activity Center - Sandpiper Room and Crane
        69. * San Jacinto Community Center - Meeting Room                                             16902 Bridgeland Landing, Cypress, TX 77433
              604 Highland Woods Drive, Highlands, 77562                                     98. *    John Paul Landing Environmental Education Center
        70.   Martin Flukinger Community Center - Large Assembly Room                                 9950 Katy Hockley Road, Cypress, 77433
              16003 Lorenzo Street, Channelview, 77530                                       99.      Richard and Meg Weekley Community Center - Room 300
        71.   North Channel Branch Library - Meeting Room                                             8440 Greenhouse Road, Cypress, 77433
              15741 Wallisville Road, Houston, 77049                                         100. *   ISGH Bear Creek Community Center - Community Center
        72. * Crosby Community Center - Large Assembly Room                                           17250 Coventry Park Drive, Houston, 77084
              409 Hare Road, Crosby, 77532                                                   101.     Katherine Tyra Branch Library - Meeting Room
        73. * Lake Houston Church of Christ - Fellowship Hall [Sunday: 12:00 - 6:00 pm]               16719 Clay Road, Houston, 77084
              8003 Farmingham Road, Humble, 77346                                            102.     Lone Star College Cypress Center - Room 105, 106, 107
        74.   Kingwood Community Center - Auditorium                                                  19710 Clay Road, Katy, 77449
              4102 Rustic Woods Drive, Kingwood, 77345                                       103. *   Morton Ranch High School - PAC Lobby
        75. ▀ Humble Civic Center - Ballrooms 2 and 3                                                 21000 Franz Road, Katy, 77449
              8233 Will Clayton Pkwy, Humble, 77338                                          104. *   James E Taylor High School - Auditorium Lobby
        76.   Lone Star College North Harris - YMCA Building                                          20700 Kingsland Boulevard, Katy, 77450
              2700 W W Thorne Drive, Houston, 77073                                          105.     Harris County MUD 81 Building - Great Room
        77. * Green House International Church - Church                                               805 Hidden Canyon Road, Katy, 77450
              200 West Greens Road, Houston, 77067                                           106.     Katy Branch Harris County Public Library - Meeting room
        78. * New Destiny Praise and Worship Center - Main Room Worship                               5414 Franz Road, Katy, 77493
              4170 West Greens Road, Houston, 77066 [Sunday, October 18: 1:00 - 7:00 pm]     107.     Encourager Church - Gym
        79. * Fairfield Inn and Suites NW Willowbrook - Fairfield Ranch Mtg room                      10950 Katy Freeway, Houston, 77043
              10825 North Gessner, Houston, 77064                                            108.     Nottingham Park Building - Meeting room
        80. ▀ Fallbrook Church - Brooks Sports Gym                                                    926 Country Place Drive, Houston, 77079
              12512 Walters Road, Houston, 77014                                             109. *   Comfort Suites Westchase - Meeting Room
        81.   Prairie View A&M University Northwest - Room 107                                        2830 Wilcrest Drive, Houston, 77042
              9449 Grant Road, Houston, 77070                                                110. *   Mission Bend Islamic Center
        82.   To Be Determined                                                                        6233 Tres Lagunas, Houston, 77083
                                                                                             111. *   Alief Regional Library
        83.       Spring First Church - Main Sanctuary [Sunday: 1:00 - 7:00 pm]                       7979 South Kirkwood Road, Houston, 77072
                  1851 Spring Cypress Road, Spring, 77388                                    112. ▀   Houston Community College Alief Center - Room 157
        84.       Hosanna Lutheran Church - Fellowship Hall Room 5                                    13803 Bissonnet St, Houston, 77083
                  16526 Ella Blvd, Houston, 77090
        85. *     Church of Christ on Bammel Road - Kaleo Building                                                                             For more information
                  2700 Cypress Creek Parkway, Houston, 77068                                                                                   Para mas información:
        86.       HCPL Barbara Bush Branch - Multipurpose Room                                                                                  Để biết thêm chi tiết:
                  6817 Cypresswood Drive, Spring, 77379                                                                                            崂㍔嵚勾俰:
        87. *     Masjid AlSalam
                  16700 Old Louetta Road, Spring, 77379                                                                                   www.HarrisVotes.com

                                                                                                                                                     Exhibit 15
                                                                                                                                             713.755.6965
                HARRIS COUNTY - CONDADO DE HARRIS - QUẬN HARRIS - HARRIS
                                                                  6XSS05㑓
